Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.7 RULE 22C-2 AGREEMENT This AGREEMENT, dated no later than April 16, 2007 , is effective as of the 16th day of October, 2007, between AIM Investment Services, Inc. (the "AIS") as transfer agent for each of the funds listed on the attached Schedule A (the "AIM Funds") and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. (individually an "Intermediary" and collectively the "Intermediaries"). WHEREAS, the Intermediaries have adopted policies and procedures to monitor and deter excessive trading activity within the mutual funds, including the AIM Funds, available through the variable annuity, variable life insurance and variable retirement plan products which they offer (the "Variable Products"); and WHEREAS, the Intermediaries' policies and procedures to monitor and deter excessive trading activity within the mutual fiends available through their Variable Products are attached hereto and made part of this Agreement as Schedule B (the "Excessive Trading Policy"); WHEREAS, the AIS desires for the Intermediaries to monitor and deter excessive trading activity in the AIM Funds in accordance with the Intermediaries' Excessive Trading Policy; and WHEREAS, the parties desire to otherwise comply with the requirements under Rule 22c-2 of the Investment Company Act of 1940, as amended ("Rule 22c-2"). NOW, THEREFORE, in consideration of the mutual covenants herein contained, which consideration is full and complete, the AIS and the Intermediaries hereby agree as follows: A.Agreement to Monitor and Deter Excessive Trading Activity. 1. The Intermediaries agree to monitor and deter excessive trading activity in the AIM Funds which are available through their Variable Products in accordance with the Intermediaries' Excessive Trading Policy. Said Excessive Trading Policy may be amended from time to time with the consent of the parties, which consent will not be unreasonably withheld. 2. The Intermediaries agree to provide AIS with the taxpayer identification number ("TIN"), if requested, or any other identifying factor that would provide acceptable assurances of the identity of all shareholders that are restricted or prohibited from trading in the AIM Funds. B. Agreement to Provide Shareholder Information. 1. Each Intermediary agrees to provide AIS, upon written request, the following shareholder information with respect to Covered Transactions involving the AIM Funds: a. The taxpayer identification number ("TIN") or any other government issued identifier, if known, that would provide acceptable assurances of the identity of each shareholder that has purchased, redeemed, transferred 1 or exchanged shares of the AIM Funds through an account directly maintained by the Intermediaries during the period covered by the request; b. The amount and dates of, and the Variable Product(s) associated with, such shareholder purchases, redemptions, transfers and exchanges; and c. Any other data mutually agreed upon in writing. 2. Under this Agreement the term "Covered Transactions" are those transactions which the Intermediaries consider when determining whether trading activity is excessive as described in their Excessive Trading Policy. 3. Requests to provide shareholder information shall set forth the specific period for which transaction information is sought. However, unless otherwise agreed to by the Intermediaries, any such request will not cover a period of more than 90 consecutive calendar days from the date of the request. AIS may request transaction information older than 90 consecutive calendar days from the date of the request as it deems necessary to investigate compliance with policies established by the AIS and/or the AIM Funds for the purpose of eliminating or reducing any dilution of the value of the outstanding shares issued by the AIM Funds. 4. Each Intermediary agrees to provide the requested shareholder information promptly upon receipt of the request, but in no event later than 10 business days (15 business days upon Intermediaries ' request) after receipt of such request, provided that such information resides in its books and records. If the requested information is not on the Intermediary's books and records, the Intermediary agrees to: (i) if directed by AIS, arrange to provide to AIS the requested information from shareholders who hold an account with an indirect intermediary; or (ii) if directed by AIS, block further purchases of the AIM Funds shares from such indirect intermediary. Responses required by this Paragraph must be communicated in writing and in a format mutually agreed upon by the Intermediary and AIS. To the extent practicable, the format for any transaction information provided to AIS should be consistent with the NSCC Standardized Data Reporting Format or another mutually acceptable format. C. Agreement to Restrict Trading. 1. Each Intermediary agrees to execute written instructions from AIS to restrict or prohibit further Covered Transactions involving the AIM Funds shares by a shareholder who has been identified by AIS as having engaged in transactions in shares of the AIM Funds that violate the policies and procedures established by the AIM Funds for the purposes of eliminating or reducing frequent trading of AIM Fund shares. 2. Each Intermediary agrees to execute or have executed the written instructions within 10 Business Days after actual receipt. The Intermediary will provide written confirmation to AIS as soon as reasonably practicable that such instructions have or have not been executed, but not later than ten business days after the instructions have been executed. 2 3. Instructions to restrict or prohibit further Covered Transactions involving AIM Fund shares must include: a. The reason for requesting the restriction(s) and/or prohibition(s), supporting details regarding the transaction activity which resulted in the restriction(s) and/or prohibition(s); b. The specific restriction(s) and/or prohibition(s) to be executed, including the length of time such restriction(s) and/or prohibition(s) shall remain in place; C.
